No. 99-60420
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60420
                         Summary Calendar




DOROTHY FRAZIER, Individually And As Executrix of The Estate
of Lee Frazier, Deceased,

                                          Plaintiff-Appellant,

versus

COOPER TIRE & RUBBER COMPANY; ET AL.,

                                          Defendants,

COOPER TIRE & RUBBER COMPANY; 1993 PENSION &
INSURANCE PROGRAM,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:97-CV-15-D-D
                       --------------------
                           April 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Dorothy Frazier appeals the district court’s dismissal of

her claims against Cooper Tire & Rubber Company for denial of

insurance benefits and an alleged breach of fiduciary duty.

Cooper based the denial of benefits on a factual determination

that a surgical procedure performed on Mrs. Frazier’s husband was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-60420
                                   -2-

not medically necessary.     We review that determination for an

abuse of discretion, and we will reverse only if the decision was

not supported by substantial evidence.        See Meditrust Financial

Servs. Corp. v. Sterling Chemicals, Inc., 168 F.3d 211, 214-15

(5th Cir. 1999) (a determination that treatment is not medically

necessary is a factual determination reviewed for abuse of

discretion).     The record supports Cooper’s decision, which was

based on three separate evaluations of medical records by a

qualified physician.      See id. at 215.    Thus, Cooper did not abuse

its discretion.

      We reject the plaintiff’s contention that any apparent

conflict of interest rendered the decision arbitrary and

capricious.      See Vega v. National Life Ins. Servs., Inc., 188

F.3d 287, 296-97 (5th Cir. 1999) (en banc).        Assuming that a

conflict existed, it is only one factor to be considered.           See

id.   As the record supports Cooper’s decision, we cannot say that

a conflict, if any, alone rendered the denial unreasonable.           See

id.

      Finally, the plaintiff contends that Cooper breached its

duty to inform her of its denial and of administrative remedies.

The record is devoid of any evidence to support this assertion.

Further, the plaintiff’s brief does not adequately address this

claim and it is, therefore, deemed abandoned.        See Cinel v.

Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).

      AFFIRMED